DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/1/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US 2014/0313322 A1) in view of Bodo (WO 2018/002678 A1) and Winkelman (4,998,533).
Consider claim 1, Denise teaches a method to predict a fertility window of a mammal (an electronic device to predict ovulation of a mammal from presence of crystal formation in a mucous body fluid sample [0021]), the method comprising: providing a housing (housing having a display [0021] – [0022]; see also [0050] and Fig. 2A) having a slide holder (a receptacle [0021]; a receptacle [0050] – [0051]; see also Fig. 2A), a light source (light source in Fig. 1), and a camera (CCD array [0021] – [0022]; CCD 102 [0041], [0043], and [0051]; see also Fig. 1); providing a slide having a reservoir (providing a mucous body fluid sample on a glass plate and inserting the sample on the glass into a device [0022]; providing a saliva sample [0023]; a transparent slide with an orientation groove [0050]; a transparent slide with recess or a groove for consistency of orientation of the samples [0053]); placing a first mucous sample in the reservoir (providing a saliva sample [0023]; a transparent slide with an orientation groove [0050]; a transparent slide with recess or a groove for consistency of orientation of the samples [0053]; the sample is most preferably a drop of saliva, but it can as well be a drop of cervical fluid [0051]); inserting the slide into the slide holder (providing a mucous body fluid sample on a glass plate and inserting the sample on the glass into a device [0022]; inserting the transparent slide into the receptacle of the device [0023]; see also claim 17); capturing one or more images of the mucous sample (upon inserting a sample into the receptacle the CCD array captures an image focused with the autofocus feature [0021]; CCD array capture an image and convert it to a digital format [0022]; the user can then take an image of the desired view of the sample by using user controls 107 to activate the CCD 102 to capture the image and convert it on digital values [0043]; see also [0051]).
However, Denise does not explicitly teach a slide having a second reservoir; and analyzing the one or more images to determine whether white blood cells are present 
Bodo teaches identify ferning patterns within the second mucous sample (p. 8, lines 2-16 and p. 9, lines 4-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying ferning patterns within the second mucous sample because such incorporation would facilitate the digitalization of the FDA-approved, non-invasive, home-use fern test for predicting the likely time of ovulation and help women conceive.  p. 3, lines 19-27. 
However, the combination of Denise and Bodo does not explicitly teach analyzing the one or more images to determine whether white blood cells are present within the first mucous sample.
Winkelman teaches analyzing the one or more images to determine whether white blood cells are present within the first mucous sample (col. 12, lines 59-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of analyzing white blood cell index because such incorporation would eliminate the pain and discomfort inflicted on the patient.  Col. 6, lines 36-40.
However, the combination of Denise, Bodo, and Winkelman teaches the claimed invention except for two reservoirs on the slide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two reservoirs on the slide because it has been held that mere duplication of 
Consider claim 5, the combination of Denise, Bodo, and Winkelman teaches drying the second mucous sample on the slide, wherein the second mucous sample is a cervical mucous of a subject (allowing the heating unit dry the sample [0022] of Denise; heating/drying unit at a sample receptacle to dry the sample after inserting the sample on a transparent plate in the device [0042] of Denise); providing the one or more images to a computer vision model (p. 8, lines 2-16 and p. 9, lines 4-21 of Bodo); and determining, at the computer vision model, if the one or more images contain a ferning pattern indicative of a biological condition of the subject (p. 8, lines 2-16 and p. 9, lines 4-21 of Bodo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying ferning patterns within the second mucous sample because such incorporation would facilitate the digitalization of the FDA-approved, non-invasive, home-use fern test for predicting the likely time of ovulation and help women conceive.  p. 3, lines 19-27. 
Consider claim 9, the combination of Denise, Bodo, and Winkelman teaches analyzing the one or more images to determine whether red blood cells are present within the first mucous sample (col. 12, line 35 – col. 13, line 2 of Winkelman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US 2014/0313322 A1) in view of Bodo (WO 2018/002678 A1), Winkelman (4,998,533), and JP 2000309544A (hereinafter “JP-544”).
Consider claim 2, the combination of Denise, Bodo, and Winkelman teaches all the limitations in claim 1 but does not explicitly teach the first mucous sample is a cervical mucous of a subject mixed with a saline solution.
JP-544 teaches the first mucous sample is a cervical mucous of a subject mixed with a saline solution ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of mixing mucous sample with a saline solution because such incorporation would extract the cervical mucus.  [0030].
 Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US 2014/0313322 A1) in view of Bodo (WO 2018/002678 A1), Winkelman (4,998,533), JP 2000309544A (hereinafter “JP-544”), and Kim (4,099,917).
Consider claim 3, the combination of Denise, Bodo, Winkelman, and JP-544 teaches all the limitations in claim 2 but does not explicitly teach the saline solution has a concentration on the order of 0.9% salt.
Kim teaches the saline solution has a concentration on the order of 0.9% salt (col. 3, lines 26-45).

Consider claim 10, the combination of Denise, Bodo, Winkelman, JP-544, and Kim teaches the saline solution does not contain a detergent or anticoagulant (the sample can be diluted at least partially prior to the detergent-treatment step.  col. 3, lines 29-31 of Kim.  This illustrates the dilution step adding an isotonic saline solution does not contain detergent because the detergent-treatment step comes after the dilution step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using saline solution having a concentration on the order of 0.9% salt, which is referred to as physiological saline or isotonic saline because such incorporation would facilitate the determination of white blood cell with the advantage of retaining the morphology of the white cells, allowing differentiation of unstained white cells by low- and high-angle light scatter, and permits the differentiation of lymphocytes, monocytes, neutrophils, and eosinophils without straining.  Col. 3, lines 26-45.

Claims 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US 2014/0313322 A1) in view of Bodo (WO 2018/002678 A1), Winkelman (4,998,533), and Luo et al. (US 2021/0333536 A1).
Consider claim 11, Denise teaches a system comprising: a housing (housing having a display [0021] – [0022]; see also [0050] and Fig. 2A) comprising a camera having a field of view (CCD array [0021] – [0022]; CCD 102 [0041], [0043], and [0051]; see also Fig. 1), a light source configured to provide illumination to the field of view (light source in Fig. 1), and a slide holder configured to hold a slide containing a cervical mucous sample from a subject such that at least a portion of the slide is disposed within the field of view (a receptacle [0021]; a receptacle [0050] – [0051]; see also Fig. 2A; the user can take an image of the desired view of the sample by using user controls to activate the CCD.  [0043]).
However, Denise does not explicitly teach a computer system comprising one or more processors programmed to execute computer program instructions that, when executed, cause the computer system to: capture, using the camera, a first image of the cervical mucous sample; move the light source relative to the slide; capture, using the camera, a second image of the cervical mucous sample; and analyze the first image and the second image using a visual learning algorithm to determine if there are white blood cells in the cervical mucous sample.
Bodo teaches a computer system comprising one or more processors (a processing unit.  P. 7, lines 10-12) programmed to execute computer program instructions that, when executed, cause the computer system to: capture, using the camera, a first image of the cervical mucous sample (capture the image of the ; capture, using the camera, a second image of the cervical mucous sample (a plurality of images with slightly overlapping fields of view are captured, and multiple images of the same or substantially same field of view can also be used to obtain a single image of better quality for further image processing steps by combining the information content of more than one images.  p. 7, line 26 – col. 8, line 11); and analyze the first image and the second image using a visual learning algorithm (various suitable image processing algorithms are known in the field of computer vision, e.g. edge detection can be used to detect crystals or convolutional neural networks can be applied in a known way.  p. 8, lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of analyzing images using a visual learning algorithm because such incorporation would facilitate the digitalization of the FDA-approved, non-invasive, home-use fern test for predicting the likely time of ovulation and help women conceive.  p. 3, lines 19-27. 
However, the combination of Denise and Bodo does not explicitly teach determine if there are white blood cells in the cervical mucous sample.
Winkelman teaches determine if there are white blood cells in the cervical mucous sample (col. 12, lines 59-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of analyzing white blood cell index because such incorporation would eliminate the pain and discomfort inflicted on the patient.  Col. 6, lines 36-40.

Luo teaches move the light source relative to the slide (drive the light beam modulation module to move in three directions perpendicular to one another [0024]; see also [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of moving the light source relative to the slide because such incorporation would improve imaging speed and efficiency.  [0011].
Consider claim 15, the combination of Denise, Bodo, Winkelman, and Luo teaches the computer program instructions are configured to identify any ferning patterns in the cervical mucous sample (p. 8, lines 2-16 and p. 9, lines 4-21 of Bodo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying ferning patterns within the second mucous sample because such incorporation would facilitate the digitalization of the FDA-approved, non-invasive, home-use fern test for predicting the likely time of ovulation and help women conceive.  p. 3, lines 19-27. 
Consider claim 17, the combination of Denise, Bodo, Winkelman, and Luo teaches the computer program instructions are configured to correlate a biological condition of the subject to characteristics of the ferning patterns identified in the cervical mucous sample (p. 8, lines 2-16 and p. 9, lines 4-21 of Bodo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying ferning patterns within the second mucous sample because such incorporation would facilitate the digitalization of the FDA-approved, non-invasive, home-use fern test for predicting the likely time of ovulation and help women conceive.  p. 3, lines 19-27. 
Allowable Subject Matter
Claims 4, 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAT C CHIO/Primary Examiner, Art Unit 2486